OFF!SZ OF THE AlTORNEY             GENERAL    OF   TEXAS

                                    AUSTIN




Xonor8bla George V. Cox, )1.D.
bt8to   tleelth Offlow
Tcur &ate Board of Health
Austin,    Tour
De8r   air:

                                                         have authorltj




                      canter8 urd held them for~oatmnt
       Until 8uoh time a8 the Xe&lth Of~lcrr uy retleaae
       them from qU8rMtFCla,    the Federal OOvet%mOut      de8ir88
       to lmtabllrh the88 tr8atmMt     OOnt8P8 WAdUr hdW81
       authorit am mUntalU, op8rate.       8ad  rup8rv~rlo~     of
       the88 trwtBl8nt Center8 after th.j 8W ertmbllrhed.
              ‘The     $OderRl   OOV8PlLBMt, hovevor,   b8    rOqU88t-
       8d th8t       the 8t8te   Deprrtmont O? bB81th   OOOglF8ta        hi
Eonowbl.    Oeor2e V.     Cox,    012.   2



      8Uoh PFOPU,        irr V18V Oi th8 iaCt tbt   th.y h8V. Do
      ltb O?ltJ
             t0 qWPMtin,            8 wr8W   Vithin thr st8t. Of
      Tex8s. mrafwe,      th4Jy reqU88t that tha 8UtO a88lfh
      OfiiOW 8XOrUi88 hi8 m.l'8      Of QIWMtiM,       tF8MpOPt
      rwh perron  to 8 rederrlty    opera.6    0eat.r  vlthln
      the 8t8t. oi 2.X88 to b8 tP.8t.d      by th. p.dOFBl
      oov.rwot      .

           "I vould like to knov rh8th.r or not I hwe 8u-
      thoritJ, rurbergrermnt qurrrntlne        -98, to trrarport
      8 prson to 8 Feder81     hOrplt81 fOl'tD..tBMt      by them,
      or vhethsr It vould be required thet I rlnt8ln          oon-
      trol 8ad aontlaw    to exerolre  QImruitlm     8uthOritJ
      over ruoh parrronvho hsr been found to heve luoh 8
      OOnt.glOU8 dt8.888."
             In 8    pWViOU8      COFalilUl.LtO8tiOBYOU r.qU.8t.d    thl8 demrt-
mnt   ?Or   8n   OpidOll   On   the   folloviry   qU.8tiOli81

           “k prostitute   Lnfeated vitb 8Jphllls and
      gonorrh.8 l.f~&n iAfectiou8  rtrge 18 di8@oaed 8nd
      quar8ntlMd ln City A, County 8. Would 8tat.          OX'
      county POllOr,Or rheriff'8   dOp8PtDeBt8 h.V.    thr
      1.~1 .uthorltr to remove rrld lafrot8d     prO8titUt.
      to snother OOUatJ or Clt;JiOr QuWMtiM       .a tCe8t-
      WfIt pWpO8.8t
              "It 18 bslng ooiit.Bp~t.b          tht    three QWr8atlM
      ho8plt.18    vi11 be .rt.blirhctd         co oere iW the Lrrieot-
      .d pFO8titUt.8       throughout      the statb    8ti the qlM8tlosl
      88k.b 8bOUt b.8 .Pi88n          Vh.th.F    w     pOliC. Offi8W8
      vould have the 1.881 right            t0 remOn en infected
      ~08titUb       fFoa,   ODe COUBtJ     t0 .XbOth.r.”
             In ansver to that mfamw1o8tl~,              ln 0F;inlon lo. O-4736,
thir deprrtmnt     held the Iollovlngr
               "'ph. 8trte  Xoard of Hwlth h88 brord rule ML-
      ing paver vith rorpeot to pub110 he8lth       MttoP8~       We
      think the 8t8t. &8rd of Health h88 8UthOFitJ          to m.k.
      rU1.8, regUleflOn8 8Ud Order8 prwldla$ ior the 880
      t~bli8bmJnt Of th.88 qWrMtilI8        8t8tiOM  8JN3h    her-
      plml8; porldlng iOr the 8W.8t 8ab eX8RlMtl~               Of
      ini.0t.d      FPO8titUt88 UpOn order8 Of th. h..l     health
Bonorabk                 Irorge Y. Cox, p8ga 3


           AUthOrltlWI a8                        well a8 8UtO hulth luOh o r ltl~8~
           ~OVl~                    tottk   188UUOe     Of ,Wd.Fl   Of 8dtm8
           by      the      varlow      h8alth  authoritl88      aam8lttlag  ia-
           fWt@d                 rO8t%~Ut.i t0 Uid qU8rUtiru         8UtiOD8 a/Or
           bO8$4t8          !8      far detention rob trr8tmatJ                                   provldilU    au-
           thwltf ior                          loe    offirorr            to    rk8     4rr.88.        md   la8-
           auto oraarr E vtuUy Irrwd by th. vrriow health
           offloe,r8Jand povldirrp In &.zb.rallU reaaomble
           Md 8868888l’    W1.8    ~,,r~@r8tiOM       w&lob th8 Stat.
           BOW@ Of ltrr I th ti.D8 n.88.8827    Id ldtlmbl~ to
           UWJ   Out th.   dO8tlWd       p888  Of hufng     Vith th.
           8UQ&W88:@ll                    Of     V8Il.P.a        p” ti8a.888.

                         “It       f8     therefanOW                     OptUOn        t&t        JorPW88tiolr
           should be 8Mverrd  la thr UfIrmtlve,  If 8u.h                                                 of-
           fleer8 V.F. wthorlc8d to take rush 8.tIa by                                                     proper
           ruler          me        r.gStioa8                    or   the      atw      Boardof Xoalth
           ld        rush     effloar8 vere turni8hod                                 vith proper var-
           rut8          M&/W     Vritt.8 OF&l’8   188u.d                               by th. progu
           health authorItIo8 uader~proper rul88 aaA rogula-
           tlona proaulg8ted by th8 State Mm-d of B.lth.
                "The l'888oMbl.Ii.88and 1868lfty Of th. VU'Ious
           order8 drt8w     perroll. .t 88ld hO8Flt8l8 Vi11 b.
           dbtmmlnedby the prtloulm fa(Pt8In la o h~88. awl
           My  be ioQuirod Into by Ji8be.8coP~W8.'
                         ?W8        .a     fMJ%OtiOR                Of    OUC     Jbd8r.l         8t.tUt.8,      VI fiad
th8t       OW        btiOW1                ~W.MD.lbt                h8         8.80 fit      t0    t4k.     8tOp8 t0 CO-
op8rateuith                      bD.t8         baud8 or dqartm8ntr                       of hulth          for the pro-
veatioa and control                             0s venereal di8.a88,.

                         S8ctloa           25.       of   Title 42, The                Pub116&aIth,             U.S.C.A.,
road8 .I             tOiiOII81

                  'For the ptWgo8a Of 88818tm Stat88, 00~4~
           tle8, health dI8trlOt8, end other polltioal wb-
           diVf8iOZl8 4bf the Stat.8 in .rtabllf#hhiaq end UlE-
           tefnlng adequate menaure8 for tJm p8rentloa, treat-
           IWIlt,and OOStrOl Of th. V.MCO.1 di88.8.88 for th8
           ptWm8.    Of ;afkm 8tUdi.8,  ilWO8ti#t:Oll8,   8od duoa-
           ltratlou8   to derrlop more lffeotlt. s8aaurea of pre-
           *antlolL,treatment, and aontrol of t& vrrurwl       dl-
           8.88.8,               iocrludiagthe trrIUng                            of prromel;             for   the
      .




XoWrrble      Oeorge U. Cox, -6.   4


      pe7, llloveacee,    rad trrrrllng   lxpeneea of oomml8-
      8lo o .d o fflerar d  8o th up er 8o M l  .1
                                                uig ne4  to
      6u8tlor in om7iag     0~8 the purporer   of rretioae 25e
      to 25e, lnoluslve In the Dlrtriot of Columbia end
      lluwhePe~ snd for the pP*iu          of r*portI, boou-
      neat8, snb o&her ruterlal      relatl&g theroto,  there 1s
      beroby xuthorlred to be epproprlxtod for the fiscal
        ear endlag June 30, 1939, not exoeedlng the am of
      I 3,000,OOO~ for the fiscal rear endIn& Juue 30, 1940,
      sot   arose&     the sum of $5,000,000~ for the fIrcal
        oar e&in&“z we 30, 1941, not exeeedlng the sm of
      T7,030,OOO; and for each fircol yew thereefter, sutth
      sum 8s uy ho deemod neeeuar7        to oarq out the pur-
      pore8 of reotloar 25e to 258, 1nc1u81ro."
           The Pedorrl Ooveramont 18 luthorlrc0 to cstabllrh,
mlnt4ln,   opemtct on4 ruporvlao 8trateglo trertment oeaterr for
tin  trootment or pwroaa ulth venereal dieea8e8, who are under
qwuatine    by tha Stat0 Health Offioer. It ~alrarm llfferaaoe
ubethrr the Sate of Fedcrol Government    furblrhea trertmnt for
perron vlth runereel dlaearer uhlle 8uch persoas are un4cr war-
entlne by the State Be~lth Offleer.
              Ye think thlr Qepnrtment*a   opinion   Rs. O-426    2s wall
fouaded urd emplg eupporteb by authorltlas   olted thoreln, arid
la swer a 701~ quertion in the tnrtant request. You em therefore
advised that you have luthorlty under the prerent qu@ra~tLne
18~ to tranrport pfwrorm vho bare venereal dtssa8s8 to Petire
hospitals for trutaeiat b3 suoh horplMl8, raid perrcxu to re-
uln       uador quaranclattuntil released by the Bealth O~flocr,
                                              Very trti7     7ourr
                                               OE!W!.RAL
                                       AT’I’ORREX      OF TEXAS


                                                           Jarso ‘)venr
                                                             Aulrteat